Citation Nr: 1123624	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for claimed weak immune system, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for claimed muscle and joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for claimed fatigue, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for claimed sleep difficulty, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for claimed digestive condition, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for claimed thyroid condition, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for claimed skin condition of the hands, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for claimed skin condition of the feet, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO.    

The December 2007 rating decision additionally denied a claim for posttraumatic stress disorder (PTSD), which the Veteran appealed.  The Veteran subsequently withdrew his appeal in July 2008.  As such, the matter is no longer in appellate status.

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  The transcript has been associated with the claims folder.

The claims have been recharacterized as they appear on the cover page of the instant decision in order to afford the Veteran the broadest scope of review.  

The claims of service connection for a weakened immune system, fatigue and muscle and joint pain are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran served in Southwest Asia during the Persian Gulf War.

3.  The Veteran is not shown to have manifested complaints or findings referable a sleep disorder, digestive condition, a thyroid disorder or skin condition involving the hands in service or for many years thereafter.  

4.  The currently demonstrated sleep difficulty is attributable to obstructive sleep apnea that is not shown to be causally linked to an event or incident of the Veteran's period of active service.   

5.  The Veteran currently is not shown to have irritable bowel syndrome or to have manifested digestive symptoms due to an undiagnosed illness to a degree of 10 percent or more since service.  

6.  The Veteran's thyroid manifestations are attributable to Hashimoto's disease that is not shown to be causally linked to an event or incident of the Veteran's active service.  

7.  The currently demonstrated skin manifestations of the hands are attributable to vitiligo and eczema or tinea that are not shown to be causally linked to an event or incident of the Veteran's period of active service.

8.  The Veteran is found to have presented credible lay assertions to show that the currently demonstrated tinea pedis and onychomycosis as likely as not had their clinical onset during his period of active service.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by obstructive sleep apnea is not due to disease or injury that was incurred in or aggravated by active service; nor is any sleep disturbance due to an undiagnosed illness that was incurred in his Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  The Veteran does not have a digestive disability due to disease or injury that was incurred in or aggravated by active service; nor is any due to an undiagnosed illness that was manifested to a degree of 10 percent or more after his Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  The Veteran's disability manifested by Hashimoto's thyroiditis is not due to disease or injury that was incurred in or aggravated by active service; nor is any due to undiagnosed illness that was incurred in his Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

4.  The Veteran's skin disability of the hands manifested by vitiligo, eczema or tinea is not due to disease or injury that was incurred in or aggravated by active service; nor is any due to an undiagnosed illness that was incurred in his Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

5.   By extending the benefit of the doubt to the Veteran, his foot disability manifested by tinea pedis and onychomycosis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A.§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim for in correspondence sent to the Veteran in February 2007 and April 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims Notice pursuant to the Dingess decision was included in these letters.  The claim was last readjudicated in a September 2009 statement of the case (SOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A.§ 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, reports of VA examination, and the transcript from the April 2011 Board hearing.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R.§§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Under 38 C.F.R. § 3.317 (2010), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In making this determination, the Board refers to the Veteran's DD Form 214, which reflects Persian Gulf War service from December 1990 to May 1991.  

The Veteran's contentions can be grouped into two theories: (1) that his claimed disabilities are due to undiagnosed illnesses due to Persian Gulf service; and (2) that his claimed disabilities, if not due to undiagnosed illnesses, are the direct result of service. 

The Board will address each contention in turn; however, his overarching contention is that some aspect of his Persian Gulf service, namely exposure to oil and smoke, as well as food and drink contaminated by oil and smoke, caused the claimed conditions now claimed as due to an undiagnosed illness.


(i.) Undiagnosed Illness Due to Persian Gulf Service

The Veteran does not necessarily contend that his claimed sleep, thyroid, skin and digestive manifestations are "stand alone" disorders.  Rather, he asserts that they are manifestations of undiagnosed illness that developed as the result of his service in the Persian Gulf War, and should be compensated under  38 U.S.C.A.§ 1117 (West 2002).

However, a careful review of the claims file shows that the Veteran's claimed sleep difficulty has been attributed to a known diagnosis, obstructive sleep apnea.  

The Veteran's skin manifestations also have been attributed to known diagnoses of vitiligo, eczema or tinea, tinea pedis and onychomycosis.  

The claimed thyroid manifestations have been attributed to a known diagnosis of Hashimoto's disease that currently is shown to be stable and controlled on medication.     

While the Veteran now reports having some digestive complaints to include nausea, abdominal and diarrhea, he is not shown to have a diagnosis of irritable bowel syndrome or to have findings of an undiagnosed illness that were manifested to a degree of 10 percent or more (moderate IBS with frequent episodes of bowel disturbance with abdominal distress) within the applicable presumptive period since service.  38 C.F.R.§ 4.114, Diagnostic Code 7319. 

Thus, on this record, the competent medical evidence is against the conclusion that any these claimed manifestations are presumptively linked to an undiagnosed illness based on his service in the Persian Gulf War.   

There is no competent medical evidence to the contrary.  Accordingly, the provisions of 38 C.F.R.§ 3.317 cannot be favorably applied as to these matters.


(ii.) Direct Service Connection

Now, the Board must address whether any of the claimed disorders is the direct result of a disease or injury of his service.

As noted, in order to establish direct service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.  


Sleep Difficulty

The Veteran's service treatment records are negative for complaints or findings referable to of sleep disorder.  

Post-service, the Veteran first complained of being tired upon VA examination in July 2007.  The examiner noted the Veteran had frequent snoring and apparent daytime hypersomnolence, which might suggest sleep apnea.   

The Veteran was diagnosed with obstructive sleep apnea in January 2009, some 17 years after his discharge from military service.  

The absence of pertinent findings until many years after service constitutes negative evidence against the claim because it tends to disprove that a chronic sleep condition had its clinical onset during the Veteran's active service.  Id.  

Moreover, there is no competent evidence linking the current disability to a documented event or incident of his period of active service.   

Upon VA examination in May 2009, the examiner opined that the obstructive sleep apnea was attributable to obesity and not an incident of service.

While the Veteran contends that he has sleep difficulty that are related to his period of service, his lay assertions are not credible for the purpose of establishing a continuity of symptomatology referable to a sleep disorder since service because they are inconsistent with earlier and more reliable statements and information provided by him.

Thus, on this record, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


Digestive Condition

The Veteran's service treatment records are negative for complaints or findings of a digestive condition.  

Post-service, the Veteran first complained of nausea, vomiting and diarrhea in 2007, some 15 years after his discharge from military service.  The absence of such evidence until many years after service constitutes negative evidence against the claim because it tends to disprove generally that a chronic digestive condition was actually present during service.  Id.  

As a digestive condition was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  However, there is no competent evidence that tends to link the claim digestive condition to an identified event or other incident of service.  

The private treatment records dated in 2007 indicate that the Veteran's stool samples were negative.  There was no diagnosed digestive condition.

Upon VA examination in July 2007, the examiner found that there was not sufficient evidence to verify or deny complaints of digestive issues or link them to service.  The examiner noted that, at some points in the past, the Veteran appeared to have had gastroenteritis.  The examiner indicated the Veteran might have IBS.

However, upon VA examination in May 2009, the examiner found the Veteran did not meet the full criteria for IBS.  The examiner added that the private medical records were silent for gastrointestinal complaints.  The Veteran denied reflux symptoms as well.  The examiner opined the Veteran's gastrointestinal complaints were not related to active or Persian Gulf War service. 

While the Veteran contends that he has a digestive condition that is related to his period of service, his statements alone cannot constitute competent evidence of a medical diagnosis or nexus as only those medically trained are competent to diagnose or opine as to likely etiology of the claimed disorder.  See Espiritu, 2 Vet. App. at 494-95.  

Additionally, the Veteran's lay statements are found not to be credible for the purpose of establishing a continuity of symptomatology referable to a digestive condition since service.  

The Veteran's earlier statements tend to show that digestive complaints (nausea, vomiting, diarrhea) did not have their onset in service or for several years thereafter.  See Jandreau, supra;  see also Barr, supra.

Thus, on this record, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    


Thyroid Condition

As noted, the claimed manifestations are shown to be due to Hashimoto's thyroiditis that did not have its clinical onset until many years after service.  
The Hashimoto's disease is noted to be stable and controlled on medication.  

Moreover, there is no competent evidence that tends to link the claimed thyroid condition to an identified event or incident of the Veteran's active service.  The 2009 VA examiner specifically opined that his hypothyroidism was not due to or caused by the Veteran's service and was the result of the Veteran's family genetics. 

Significantly, on this record, a thyroid condition is not shown to have had its clinical onset during service.  

Thus, the preponderance of the evidence is against the claim and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


Skin Condition of Hands and Feet

The Veteran's service treatment records are negative for complaints or diagnoses of either a skin condition of the hands or feet.      

Post-service, the Veteran is first shown to have a bilateral fungal infection of his skin and nails in June 2006, some 14 years after his discharge from military service.  Vitiligo, eczema and tinea of the hands, tinea pedis, and onychomyocosis of the toenails were diagnosed upon VA examination in July 2007.

The absence of findings of vitiligo, eczema or tinea of the hands until many years following service constitutes negative evidence against the claim because it tends to disprove that a chronic skin condition of the hands or feet was the result of the Veteran's active service.  Id.  

The May 2009 VA examiner also opined that the Veteran's vitiligo was not related to service.  The examiner noted that the condition had its onset many years after service and that the Veteran had a family history of the condition.   

Moreover, the Veteran has not presented credible lay statements that are sufficient to establish a continuity of symptomatology referable to a chronic skin condition involving the hands since service.  When seen by a private medical care in July 2008, the Veteran related that he had noticed pale discoloration of the hand and toes during the last year.  

As there is no competent evidence linking the onset of the claimed skin manifestations of the hands to service, service connection is not warranted.  

However, when seen for private medical care in July 2008, the Veteran reliably reported for treatment purposes that he had experienced skin manifestation involving his feet since returning from the Gulf War in 1991.  The Veteran also has offered credible testimony during the recent hearing that he developed a fungal infection of the feet during service.  

These assertions on their own tend to show that the current findings of tinea pedis and onychomycosis of the toenails as likely as not had their clinical onset during his period of active service.    

In resolving all reasonable doubt in the Veteran's favor, service connection for tinea pedis and onychomycosis of the toenails is warranted.  


ORDER

Service connection for claimed sleep difficulty, to include as due to an undiagnosed illness, is denied.

Service connection for a claimed digestive condition, to include as due to an undiagnosed illness, is denied.

Service connection for a claimed thyroid condition, to include as due to an undiagnosed illness, is denied.

Service connection for a claimed skin condition of the hands, to include as due to an undiagnosed illness, is denied.

Service connection for tinea pedis and onychomycosis is granted.



REMAND

During the recent hearing, the Veteran testified that he was being treated for chronic fatigue syndrome and fibromyalgia and other manifestations that were attributed to having a weakened immune system.   He attributes each of the these conditions to an undiagnosed illness that was incurred in service during his deployment to the Persian Gulf region.  

Accordingly, other VA examinations are required to determine the nature and likely etiology of the claimed conditions.  

Moreover, with the assistance of the Veteran, the RO should attempt to obtain copies of all clinical records that tend to support his claims.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:  
1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment and clinical evidence referable to the claimed chronic fatigue syndrome, fibromyalgia and weakened immune system.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should notify the Veteran that he should submit all pertinent medical evidence in support of his claim to VA.

2.  The RO should than schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed weak immune system, fatigue, and muscle and joint pain.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

All indicated testing should be performed in connection with examination.

Based on his/her review of the case, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability manifested by a weak immune system, fatigue or muscle or joint pain is due to an undiagnosed illness or a known diagnosis that had its clinical onset during of Veteran's period of active service.

Any opinions expressed by the examiner should be accompanied by a clear rationale.

3.  Following completion of all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative who then should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




Department of Veterans Affairs


